Citation Nr: 0705975	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  98-04 733	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than April 30, 
2001, for special monthly compensation (SMC) based on the 
need for regular aid and attendance.

2.  Entitlement to an effective date earlier than April 30, 
2001, for a 100 percent evaluation for Behçet's 
meningoencephalitis.

3.  Entitlement to service connection for a sleep disorder as 
secondary to service-connected Behçet's meningoencephalitis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an effective date earlier than January 24, 
1997, for a 10 percent evaluation for service-connected right 
side olivopontocerebellar syndrome.  

6.  Entitlement to an effective date earlier than January 24, 
1997, for service connection for adjustment disorder with 
anxiety.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to December 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 1997, July 2002, December 2003, and 
August 2004 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issues numbered one through four on the cover page were 
previously decided by the Board in a decision dated in 
November 2005.  The veteran thereafter appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an order dated in November 2005, the 
Court granted a joint motion by the veteran and VA General 
Counsel, which was incorporated by reference, to vacate these 
denials and remand those four issues for readjudication in 
accordance with the joint motion.  

Although not previously addressed by the Board, in March 
1998, the veteran perfected an appeal for an effective 
earlier than January 24, 1997, for the award of a 10 percent 
rating for his service-connected olivopontocerebellar 
syndrome, right side, status-post meningoencephalitis and 
uveitis, and for an effective date earlier than January 24, 
1997, for the award of service connection for an adjustment 
disorder, claimed as secondary to his service-connected 
olivopontocerebellar syndrome.  Supplemental statements of 
the case (SSOCs) were thereafter issued regarding these two 
issues, and a letter was sent to the veteran in August 2003, 
explaining VA's duty regarding these two issues under the 
Veterans Claims Assistance Act of 2000.  Despite this 
procedural history, these two issues were not included in the 
list of issues certified to the Board in April 2005, and the 
Board did not address them in its November 2005 decision.  
Nevertheless, both of these issues have been appealed, and 
because the Board finds no bar to its jurisdiction to 
adjudicate them, it will do so here, as is indicated on the 
cover page by issues five and six.

It should also be noted that entitlement to an earlier 
effective date for the award of a 100 percent evaluation for 
a psychiatric disability was addressed in an August 2004 
statement of the case, but this issue was not thereafter 
appealed.  (The veteran's substantive appeal clearly 
indicates that what was sought was an earlier effective date 
for a 100 percent rating for Behçet's meningoencephalitis, 
not psychiatric disability.)

(Consideration of the veteran's claim for service connection 
for a sleep disorder as secondary to the service connected 
Behçet's meningoencephalitis, and the claim of entitlement to 
service connection for hypertension, is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDINGS OF FACT

1.  It was first factually ascertainable on June 22, 2000, 
that an increase to the 100-percent level in the veteran's 
Behçet's meningoencephalitis was warranted.

2.  It was first factually ascertainable on June 22, 2000, 
that the veteran met the criteria for the award of SMC based 
on the need of regular aid and attendance.

3.  Following an October 1995 denial of a compensable rating, 
the veteran requested an increased rating for his then 
service-connected right side olivopontocerebellar syndrome on 
January 24, 1997; entitlement to a compensable rating was 
shown by evidence obtained after January 24, 1997.

4.  The RO awarded, sua sponte, service connection for an 
adjustment disorder secondary to the veteran's service-
connected right side olivopontocerebellar syndrome, effective 
as of January 24, 1997, the date on which a claim for in 
increased evaluation of the olivopontocerebellar syndrome was 
received.


CONCLUSIONS OF LAW

1.  The criteria for award of an effective date of June 22, 
2000, for special monthly compensation based on the need for 
regular aid and attendance have been met.  38 U.S.C.A. §§ 
1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.351, 3.400 (2006).

2.  The criteria for award of an effective date of June 22, 
2000, for award of a 100 percent rating for Behçet's 
meningoencephalitis have been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. § 3.400(o).

3.  The criteria for an effective date earlier than January 
24, 1997, for a 10 percent rating for right side 
olivopontocerebellar syndrome, have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. § 3.400(o).

4.  The criteria for an effective date earlier than January 
24, 1997, for service connection for adjustment disorder with 
anxiety, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110; 
38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2002, July and August 2003, April 2005, and March 2006.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided 
statements of the case (SOCs) and supplemental statements of 
the case (SSOCs) reporting the results of its reviews of each 
issue, and the text of the relevant portions of the VA 
regulations.  

Additionally, the Board notes that the notifications did not 
include the criteria for assigning disability ratings or for 
award of an effective date with respect to the service 
connection claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, because the veteran's service 
connection claims are being remanded, the Board will order 
that notification regarding these criteria be provided in 
connection with those claims.  Moreover, the Court has 
determined that once a decision awarding service connection, 
a disability rating, and an effective date has been made, as 
is the case here for the earlier effective date claims, VCAA 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated.  Dingess, 19 Vet. App. at 490.  Consequently, 
a remand is not necessary.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

II.  April 30, 2001, Effective Date Issues

A.  Background

By a rating decision dated in July 1997, the veteran was 
granted a 10 percent evaluation for his olivopontocerebellar 
syndrome, right side, status post meningoencephalitis and 
uveitis, effective January 24, 1997.  A Decision Review 
Officer's decision in August 2004 granted a 100 percent 
evaluation for olivopontocerebellar syndrome, right side, 
status post meningoencephalitis and uveitis, evaluated as 
Behçet's meningoencephalitis, effective April 30, 2001.  The 
veteran was also granted special monthly compensation based 
on the need for regular aid and attendance, effective April 
30, 2001.

At an April 1999 VA neurological disorders examination, the 
examiner, a medical doctor, noted that the veteran had no 
chorea, related disorders, tic, or myoclonus.  He indicated 
that, despite the perplexing electroencephalographic report, 
the veteran had been without evidence of epilepsy.  He 
appeared competent.  The examiner noted that the veteran 
displayed residuals of a meningoencephalitic disorder 
suffered while in the military service, which had remained 
stable since his last visit.  The examiner stated that it was 
not likely that the underlying condition was growing worse.  
It was far more likely that situational pressures, non-
compliance with treatment programs, and the use of a variety 
of recreational drugs, in particular alcohol, accounted for 
his multiple periods of instability.  The examiner indicated 
that there was no physical barrier to the veteran's working.  
A PET scan of the brain showed normal symmetric cerebral 
metabolism.

In a January 22, 2000, letter to the veteran's insurance 
company, Dr. G.G.T. stated that the veteran suffered from 
personality change secondary to olivopontocerebellar atrophy.  
The physician indicated that the veteran's mental condition 
did not allow him to be competent to endorse checks or direct 
the use of the proceeds thereof, and that his wife had been 
selected representative payee.  

In June 2000, a VA Field Examiner visited the veteran at his 
home.  It was noted that the veteran could walk, but was 
somewhat unsteady.  The veteran's wife stated that he had a 
seizure disorder, usually nocturnal, was often incontinent of 
the bladder, and must have someone walking with him as 
otherwise he would start walking faster and faster until he 
eventually would trip over his feet and fall down.  The 
veteran's wife explained that his service-connected condition 
worsened over a period of time while working as a ramp agent 
for TWA.  She indicated that he was severely disabled and 
could no longer drive or do anything around the house, such 
as mow the lawn.  He could make himself a cold sandwich from 
items available, but could not be trusted to operate the 
kitchen range or use the microwave unless someone was right 
there with him.  She indicated that following a seizure, an 
emotional or frustrating period, or possibly as a result of 
his medication, he would be sluggish or drained, and could 
not stay awake.

The examiner reported that the veteran's wife told him that, 
prior to his arrival, she found the veteran outside and that 
he told her he was going to cut the grass.  Reportedly, the 
veteran apparently saw other men in the neighborhood doing 
such chores and believed he should be doing them too.  The 
examiner noted that the veteran drifted off to sleep most of 
the time while he was there.  His responses to questions were 
either inappropriate, incorrect, or there was no response at 
all.  If asked a question, and not drifting off into sleep 
before answering, it might take him as long as a minute 
before giving a very soft-spoken one or two word answer, 
which might be incorrect or only a partial thought.  He would 
lose his concentration before finishing what he intended to 
say.  

His wife stated the veteran's long-term memory was pretty 
good, but that his short term memory was terrible.  He was 
able to read, but did not remember what he read.  He could 
not tell the examiner his correct age; he knew he was born on 
August [redacted], but stated it was in 1952, not 1958.  The veteran's 
wife indicated that he could not be left alone and that his 
father, who was retired, came over and watched him most 
weekdays.  She stated that his condition seemed to be 
progressively worsening as each day and week passed.  The 
examiner noted that he did not engage the veteran in any sort 
of meaningful conversation.  It was noted that the veteran 
had no industrial capacity.  

The veteran did not know the amount of his benefits, from any 
source, and could not tell the examiner how much the family's 
house payment was or any details about the home purchase.  He 
did not seem to know he began receiving a greater VA 
compensation benefit or details such as if there was any 
retroactive adjustment.

B.  Analysis

The general rule regarding effective dates is, except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  In regard to claims for 
increased compensation, the law specifically provides that 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b) (West 2002); 38 C.F.R. § 
3.400(o)(1), (2); see Harper v. Brown, 10 Vet. App. 125, 126 
(1997); see also VAOPGCPREC 12-98.

The April 30, 2001, effective dates were apparently 
established by the RO based upon the receipt of the veteran's 
request for assistance from his Senator.  The veteran's 
request for assistance was treated by the RO as a claim for 
an increased evaluation for his service-connected 
disabilities, and for SMC based on the need for regular aid 
and attendance.

While the April 2001 date has been treated by the RO as a 
date of claim, it should be pointed out that the veteran had 
filed an earlier claim for increase in June 1999.  Rating 
actions dated in January and February 2000 continued the 
previously assigned 10 percent rating for the veteran's 
service-connected neurologic disability.  However, evidence 
that was new and material to the question of rating the 
neurologic disability was thereafter received within a year, 
namely the June 2000 field examination report.  Therefore, 
that evidence is considered as having been filed in 
connection with the claim pending at the time of the 2000 
rating decisions.  38 C.F.R. § 3.156.  

1.  Earlier effective date for SMC for aid and attendance

The veteran is now seeking an earlier effective date for the 
grant of special monthly compensation based on aid and 
attendance.  He essentially contends that he had been in need 
of the aid and attendance of another person prior to April 
30, 2001.  

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to five degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
where the evidence establishes a factual need for aid and 
attendance.  38 C.F.R. § 3.351(c).  

In determining whether there is a factual need for regular 
aid and attendance, the following will be considered:  
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
38 C.F.R. § 3.352 (2006).

The record shows that the January 2000 letter from Dr. G.G.T. 
showed that the veteran suffered from personality change 
secondary to olivopontocerebellar atrophy, and that his 
mental condition did not allow him to be competent to endorse 
checks or direct the use of the proceeds thereof.  The VA 
Field Examiner's report in June 2000 indicated that the 
veteran could not be trusted to cook anything for himself, 
and must be watched carefully.  His responses to questions 
were either inappropriate, incorrect, or there were no 
responses at all.

Here, the evidence shows that, while it was ascertainable in 
January 2000 that the veteran suffered from personality 
change secondary to olivopontocerebellar atrophy, and that 
his mental condition had deteriorated such that it did not 
allow him to be competent, that evidence did not make it 
factually ascertainable that the veteran was specifically in 
need of regular aid and attendance of another person.  It was 
not until the VA Field Examiner's June 22, 2000, visit, 
discussed above, that it was ascertainable that the veteran 
was in need of aid and attendance as defined in 38 C.F.R. 
§ 3.352.  The Field Examiner found that the veteran was 
unable to dress or undress himself, to feed himself, to 
adequately attend to the wants of nature, and that he 
required care or assistance on a regular basis to protect him 
from the hazards or dangers incident to his daily 
environment, as evidenced by the need to be with him to keep 
from falling while walking, and to keep him from potentially 
hazardous kitchen appliances, problems that were not 
previously noted in the record.  

Earlier evidence, such as an April 1999 VA neuropsychological 
assessment and a May 1999 private neuropsychiatric 
evaluation, showed that he was having significant psychiatric 
difficulties relative to a thought disorder, these reports 
did not specifically address the questions pertinent to the 
SMC question.  In other words, it was not then shown that he 
needed the regular aid and attendance of another person as 
defined by regulation on account of service-connected 
disability.

Having found that it was first ascertainable that the veteran 
was in need of aid and attendance on June 22, 2000, the 
provisions of 38 C.F.R. § 3.400(o) allow for an effective 
date no sooner than June 22, 2000.  In other words, the first 
time entitlement to SMC based on the need of aid and 
attendance was factually demonstrated was when the field 
examiner addressed the veteran's function in his day-to-day 
living environment.  Under 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400, an effective date may not be assigned any sooner 
than when entitlement is first shown.  Accordingly, an 
effective date of June 22, 2000, is granted for the award of 
SMC based on the need of regular aid and attendance, but no 
earlier.

2.  Earlier effective date for 100 percent evaluation for 
Behçet's meningoencephalitis

The record shows that an April 1999 VA neurological disorders 
examination found the veteran to be stable and competent, and 
a PET scan of the brain showed normal symmetric cerebral 
metabolism.  Additionally, as noted above, the January 2000 
letter from Dr. G.G.T. showed that the veteran suffered from 
personality change secondary to olivopontocerebellar atrophy 
and his mental condition did not allow him to be competent to 
endorse checks or direct the use of the proceeds thereof.  In 
June 2000, VA sent a Field Examiner to the veteran's home, 
and the field examiner confirmed that the veteran's 
disability had increased and he had reached the point of 
incompetence.

In this case, the RO has assigned April 30, 2001, as the 
effective date for the award of the 100 percent rating for 
the veteran's neurologic disability--Behçet's 
meningoencephalitis.  As with the claim for an earlier 
effective date for the award of SMC, the question arises as 
to when it was first factually shown that the veteran met the 
criteria for a 100 percent rating.  

The veteran's disability has been rated as encephalitis under 
38 C.F.R. § 4.124a, Diagnostic Code 8000.  38 C.F.R. § 4.20 
(an unlisted condition may be rated by analogy to a similar 
listed disease).  Under Diagnostic Code 8000, a 100 percent 
rating is warranted for an active febrile disease.  

When the veteran was seen in April 1999, his condition was 
considered stable, and it was felt that the neurologic 
disability was not worsening.  In fact, the examiner did not 
find that there was any physical barrier to the veteran 
working.  The examiner opined that other factors (not the 
service-connected neurologic disability) had caused periods 
of instability.  (Reference was made to psychological 
impairment, which had also been evaluated by a different 
examiner several days earlier, and which apparently had 
caused most of the veteran's difficulties, including a 
significant decline in memory, major impairment in 
concentration, and distorted thinking; however, only the 
question of when the neurologic impairment worsened is now 
before the Board.)

As discussed in the preceding section, the veteran's need for 
aid and attendance was first ascertainable on June 22, 2000, 
as a result of the visit by the VA Field Examiner.  Although 
the field examination report is not a medical determination 
specifically geared toward assessing the level of 
neurological impairment caused by Behçet's 
meningoencephalitis, the Board finds that specific comments 
by the field examiner strongly suggest a worsening of 
neurologic symptoms that likely are attributable to the 
veteran's Behçet's meningoencephalitis, including problems 
with seizures, which had not been shown in April 1999.  The 
veteran apparently had periods of semi-consciousness, 
problems walking, and neurologic sluggishness that suggested 
impaired neurologic function, even to the point that an 
active process was indicated.  Consequently, with resolution 
of reasonable doubt in the veteran's favor, the Board finds 
that entitlement to a 100 percent was first factually 
ascertainable on June 22, 2000, but no sooner.

The Board recognizes that the April 1999 psychological 
assessment refers to unemployability due to service-connected 
psychiatric symptoms; however, as noted above, the question 
of entitlement to an earlier effective date for the 100 
percent rating for psychiatric disability is not before the 
Board.

Although the question is raised as to whether the timing of 
any claim affects the analysis of these two effective date 
questions, or whether the June 22, 2000, report itself may 
represent a claim, see 38 C.F.R. § 3.157, the salient point 
to be made is that the June 22, 2000, date is the earliest 
date entitlement was shown, which by law is the earliest date 
that may be assigned regardless of the date of claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, an award 
of June 22, 2000, is warranted for the 100 percent rating, 
but no earlier.

III.  Effective Dates for olivopontocerebellar syndrome 
and adjustment disorder

The veteran was awarded service connection for right side 
olivopontocerebellar syndrome in a rating decision dated in 
December 1988, evaluated as zero percent (noncompensable) 
disabling, effective from May 31, 1988.  The veteran 
requested an increased rating in a claim received on May 1, 
1995.  An October 1995 rating decision denied the claim.  The 
RO's denial was not appealed, and the October 1995 decision 
is thus a final decision.  38 U.S.C.A. § 7105 (2002); 
38 C.F.R. §§ 20.200, 20.302 (2006).  

The veteran again submitted a claim, received January 24, 
1997, for an increased rating for what was at the time his 
only service-connected disability.  In the course of the RO's 
development of this claim, the veteran was afforded a 
neurological examination given on January 30, 1997.  The 
examiner was requested by the RO to examine the veteran in 
light of his claim that his condition had worsened.  The RO 
also noted that the veteran appeared to be claiming a mental 
condition secondary to the neurological condition, and 
therefore asked the examiner to provide an opinion as whether 
there was a mental condition secondary to the veteran's 
neurological disability.  If the examiner found there was a 
mental condition secondary to the neurological disability, a 
GAF score and social industrial survey were to be provided.  
The examiner was asked to re-do his February 1997 report of 
the January 1997 examination in order to comply with the RO's 
specific requests for medical opinions.  

The revised report was provided in April 1997, and included 
the report of an abnormal MRI.  The examiner provided a 
detailed report of his examination, most of the details of 
which are not relevant to this question of effective dates.  
The examiner reported that the veteran presented symptoms of 
tenseness, nervousness, incontinence, parasomnia, headache, 
and visual complaints.  In light of these symptoms, the 
abnormal findings of an electroencephalogram, and especially 
an abnormality in the MRI, the examiner opined that these 
were residues of the original illness, and specifically 
opined that the mental disorder was regarded as a consequence 
of the diffuse encephalitic component of the original 
illness.

The report of a February 1997 social survey reported that the 
veteran had been having problems at his present job as a 
baggage handler at an airline because of the headaches, 
memory loss, and poor concentration.

Based on the examination findings, the RO increased the 
evaluation of the veteran's right side olivopontocerebellar 
syndrome from non-compensable to 10 percent, effective from 
January 24, 1997, the date of receipt of the claim for an 
increase.  Even though no specific claim for service 
connection for a mental disorder had been made, the RO, sua 
sponte, awarded service connection for an adjustment disorder 
with anxiety, also effective from January 24, 1997, the date 
of receipt of the claim for an increase for the veteran's 
right side olivopontocerebellar syndrome.  

The criteria for award of an effective date for an increased 
rating claim were cited in the preceding section.  The 
effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Here, as regards the veteran's claim for an increased rating 
for his service-connected right side olivopontocerebellar 
syndrome, the Board notes that the RO's  October 1995 rating 
decision denying the claim was not appealed, and is therefore 
a final disallowance as contemplated by VA regulation.  Thus, 
the effective date of the award of the increased (10 percent) 
evaluation will be the date entitlement arose, or the date of 
the receipt of the claim, whichever is later, with the 
exception that, if it was factually ascertainable that an 
increase in disability had occurred within the year preceding 
receipt of the claim, the effective date will be that date on 
which it was factually ascertainable that an increase in 
disability had occurred.  

The veteran's claim for an increase was received on January 
24, 1997.  Entitlement to a higher rating was not shown until 
the first of two examinations, on January 30, 1997.  Since, 
by regulation, the effective date must be later of the date 
of receipt of the claim or the date entitlement arose, the 
effective date here should be no sooner than the date the RO 
has already assigned.  The exception to the general rule is 
not applicable here because there is no medical evidence of 
record showing that it was factually ascertainable that an 
increase in disability had occurred within the year preceding 
receipt of the claim.  The facts and the law do not permit 
the award of an earlier effective date.  The veteran's claim 
of an earlier effective date for award of a 10 percent 
disability rating for right side olivopontocerebellar 
syndrome is denied.

Turning to the veteran's claim of an earlier effective date 
for his service-connected adjustment disorder with anxiety, 
as noted, the veteran never specifically submitted a claim of 
service connection for this disability.  It was the RO that 
interpreted the veteran's January 1997 claim for an increased 
rating as also being a claim for service connection for an 
adjustment disorder.  Since the veteran's claim of service 
connection did not arise within one year of separation from 
service, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

As with the increased rating claim, the veteran's claim for 
service connection for adjustment disorder with anxiety was 
received no earlier than January 24, 1997.  Entitlement to 
service connection did not arise until the first of two 
examinations, on January 30, 1997.  Since, by regulation, the 
effective date must be later of the date of receipt of the 
claim, or the date entitlement arose, the effective date here 
can be no earlier than the date already set by the RO--
January 24, 1997, and the facts and the law do not permit the 
award of an earlier effective date.  The veteran's claim of 
an earlier effective date for award of service connection for 
adjustment disorder with anxiety is denied.


ORDER

Entitlement to an effective date of June 22, 2000, is granted 
for award of special monthly compensation (SMC) based on the 
need of regular aid and attendance, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an effective date of June 22, 2000, is granted 
for award of a 100 percent rating for Behçet's 
meningoencephalitis, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to an effective date earlier than January 24, 
1997, for a 10 percent evaluation for service-connected right 
side olivopontocerebellar syndrome is denied.  

Entitlement to an effective date earlier than January 24, 
1997, for service connection for adjustment disorder with 
anxiety is denied.


REMAND

In addition to the issues addressed in the preceding 
decision, the Court's November 2006 order, which incorporated 
the joint motion to remand, specified that the Board was to 
(1) determine whether a sleep disturbance is a separate and 
distinct manifestation of Behçet's meningoencephalitis 
pursuant to 38 C.F.R. § 4.14; (2) provide reasons and bases 
to support a conclusion regarding whether the veteran is 
entitled to service connection for hypertension as secondary 
to a "mental condition," and should determine whether the 
veteran's Behçet's meningoencephalitis, and not just 
psychosis, is a mental condition which could be related to 
hypertension; and (3) ensure compliance with VA's duty to 
assist the veteran, including an adequate medical examination 
or opinion, if necessary, and informing the veteran as to how 
to substantiate his claim for service connection for 
hypertension on a secondary basis. 

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  The RO must notify the 
claimant and the claimant's 
representative of any information 
and evidence not of record  (1) that 
is necessary to substantiate the 
appellant's claims for service 
connection of his claimed 
disabilities, including as secondary 
to any of his service-connected 
disabilities; (2) that VA will seek 
to provide; (3) that the claimant is 
expected to provide; and (4) must 
ask the claimant to provide any 
evidence in his possession that 
pertains to the claims in accordance 
with 38 C.F.R. § 3.159(b)(1).  See 
also See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The 
notice to the veteran must also 
include the criteria for assignment 
of disability ratings and for award 
of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should arrange for the 
veteran to undergo a VA examination 
by a physician with appropriate 
expertise to determine the current 
diagnosis and etiology of any 
claimed sleep disorder.  For each, 
if any, diagnosed sleep disorder, a 
medical opinion should be provided 
as to whether it is as likely as not 
that the sleep disability is 
etiologically related to any of the 
veteran's service-connected 
disabilities.  The examiner should 
provide a detailed explanation for 
all opinions, including references 
to any medical literature relied on 
in forming any opinion.

3.  The veteran should also be 
afforded a VA medical examination by 
a physician with appropriate 
expertise to determine the etiology 
of the veteran's diagnosed 
hypertension.  Specifically, the 
examiner is to express an opinion as 
to whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
approximately 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
veteran's hypertension is traceable 
to his period of military service, 
or has been caused or made worse by 
any of the veteran's service-
connected disabilities.  Each 
service-connected disability must be 
addressed.

4.  The veteran's claims file, 
including a copy of this remand, 
must be made available to the 
examiner(s) for review in connection 
with the examination(s).

The RO should ensure that 
examination reports comply with this 
remand and the questions presented 
in the RO's examination request, 
especially with respect to the 
instructions to provide medical 
opinions.  If any report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2006).  

5.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues 
remaining on appeal in light of all 
information or evidence received.  
If service connection is granted for 
either of these remanded claims, the 
RO must then determine if award of 
monetary benefits considered for any 
newly service-connected disability 
would constitute pyramiding, which 
is prohibited by 38 C.F.R. § 4.14.  
If any benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should refer to the 
recent changes to 38 C.F.R. § 3.310.  
71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  (Action should also be taken 
to comply with the Board's November 
2005 remand of a claim of SMC based 
on the loss of use of a creative 
organ.)

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


